DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-58  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8835355. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and patented claims make claim to:
A method for selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising: applying a liquid formulation comprising boron to an area of the perennial grass community to achieve a soluble boron concentration in soil of the existing perennial grass community wherein said boron application is phytotoxic to the at least one invasive plant species while preserving the growth and vigor of the perennial grass, and wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion .
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9096478. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and patented claims make claim to:
An invention for selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising applying boron to an area of the perennial grass community to achieve a soluble boron concentration in soil of the existing perennial grass community wherein said boron application is phytotoxic to or controls the at least one invasive plant species while preserving the growth and vigor of the perennial grass, and wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion and spotted knapweed. The instant claims and USPN ‘478 differ in range amount of soluble boron concentration achieved in the soil. The instant claims achieve from about 0.5 milligrams per liter to about 50 . 
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10681913. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and patented claims make claim to:
An invention for selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising applying boron to an area of the perennial grass community to achieve a soluble boron concentration in soil of the existing perennial grass community wherein said boron application is phytotoxic to or controls the at least one invasive plant species while preserving the growth and vigor of the perennial grass, and wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion and spotted knapweed. The instant claims and USPN ‘913 differ in range amount of soluble boron concentration achieved in the soil. The instant claims achieve from about 0.5 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. On the other hand, the USPN ‘913 achieve from about 3 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. Note, both the USPN claims and instant claims overlap for the soluble boron concentration achieved in the soil, more specifically, both instant claims and USPN achieve soluble boron concentration in the soil ranging from about 3 milligrams per liter to about 50 milligrams per liter. Due to the overlapping ranging soluble boron ranges achieved in the soil between the USPN claims and instant claims, the USPN claims make obvious the instant claims. 
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.10251399. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and patented claims make claim to:
An invention for selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising applying boron to an area of the perennial grass community to achieve a soluble boron concentration in soil of the existing perennial grass community wherein said boron application is phytotoxic to or controls the at least one invasive plant species while preserving the growth and vigor of the perennial grass, and wherein said at least one invasive plant species is dandelion. The instant claims and USPN ‘399 differ in range amount of soluble boron concentration achieved in the soil. The instant claims achieve from about 0.1 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. On the other hand, the USPN ‘399 achieve from about 3 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. Note, both the USPN claims and instant claims overlap for the soluble boron concentration achieved in the soil, more specifically, both instant claims and USPN achieve soluble boron concentration in the soil ranging from about 0.1 milligrams per liter to about 50 milligrams per liter. Due to the overlapping ranging soluble boron ranges achieved in the soil between the USPN claims and instant claims, the USPN claims make obvious the instant claims..
Claims 41-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,4,6-11,17,34 of copending Application No. 16/988553  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  because both instant claims and USAN ‘553 claims make claim to:
An invention for selectively controlling the growth of at least one invasive plant species existing in a perennial grass community, comprising applying boron to an area of the perennial grass community to achieve a soluble boron concentration in soil of the existing perennial grass community wherein said boron application is phytotoxic to or controls the at least one invasive plant species while preserving the growth and vigor of the perennial grass, and wherein said at least one invasive plant species is selected from the group consisting of cheatgrass, dandelion and spotted knapweed. The instant claims and USAN ‘553 differ in range amount of soluble boron concentration achieved in the soil. The instant claims achieve from about 0.5 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. On the other hand, the USAN ‘553 achieve from about 3 milligrams per liter to about 50 milligrams per liter of soluble boron in the soil. Note, both the USAN ‘553 claims and instant claims overlap for the soluble boron concentration achieved in the soil, more specifically, both instant claims and USAN ‘553 achieve soluble boron concentration in the soil ranging from about 3 milligrams per liter to about 50 milligrams per liter. Due to the overlapping ranging soluble boron ranges achieved in the soil between the USAN ‘553 claims and instant claims, the USAN ‘553 claims make obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616